Affirmed and Memorandum Opinion filed October 19, 2017.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00428-CR

                           OSMAN IRIAS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1507145

                 MEMORANDUM                      OPINION
      Appellant Osman Irias appeals his conviction for felony murder. Tex. Pen.
Code Ann. §§ 19.02(a)(3) (West 2011). Appellant’s appointed counsel filed a brief
in which he concludes the appeal is frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the records and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief or a
pro se response when we have determined there are no arguable grounds for review.
See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                    PER CURIAM



Panel consists of Justices Jamison, Busby, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2